Title: Thomas Jefferson to Lancelot Minor, 30 May 1812
From: Jefferson, Thomas
To: Minor, Lancelot


          Dear Sir Monticello May 30. 12. 
           Mr Sea delivered your letter of the 27th the last night together with the horse. a boy was to have been sent for him this morning, which mr Sea’s journey has saved. I have satisfied him for his trouble. all accounts whi against mr Marks which you think are justly due, we ought certainly to pay. but where, from circumstances known in the neighborhood they are disbelieved, or strongly doubted, it is our duty to call for satisfactory proofs.  Colo Callis we know is incapable of offering an unjust account, and I should not hesitate to approve the allowance of his account. the claim for a breach of contract as to the lands, is on a very different ground. that sounds in damages only, which no executor would be authorised to settle of himself; unless so far as a restitution of the money & interest, if that had been paid, which would have been a performance of the contract on his side. but where there has been no performance on either side, I question whether the contract does not die with the party. an executor could not agree on indefinite damages. the claims of long standing which you mention as brought in by others, & the justice of which you doubt, you are so much better qualified to judge of from your knolege of all circumstances, to which I should be a stranger, that I should be very desirous that you would undertake to settle them. whatever you should do, would be perfectly satisfactory to me, and should be confirmed as such without any question. what I should recommend generally as to the estate is that all it’s assets (except the negroes) be first applied to the paiment of the just debts, and that the debts which these cannot pay should be made known to me, that I may provide for them, so as to secure, as far as possible, the negroes to my sister. there is one of them indeed (Judy) who wishes to be sold to some particular person in your neighborhood, to which mrs Marks seems disposed to consent. if that can be done on such paiments as will satisfy the creditors and obtain their discharge on giving them assignments on the price of the negro, it would be eligible. but of all these matters you are a better judge than I am, and you will most oblige me by exercising your own discretion on them.
          Whenever my sister can fix a day, for coming home, if she will drop me a line of information by post, I shall be ready to send for her without delay. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        